Citation Nr: 1223474
Decision Date: 07/06/12	Archive Date: 09/11/12

DOCKET NO. 08-13 439	)        DATE JUL 6 2012

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of
Puerto Rico

THE ISSUES

1. Entitlement to service connection for radiculopathy of the right leg.

2. Entitlement to service connection for a sinus disability, claimed as sinusitis.

3. Entitlement to an initial disability rating higher than 10 percent for service-connected hypertension.

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from January to September 1991 and from June 2004 to August 2005, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in June 2007 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) above.

In the June 2007 rating decision, the RO denied service connection for a low back disability, right leg radiculopathy, sinusitis, and a stomach disability. The Veteran perfected an appeal as to each issue addressed in the June 2007 rating decision by submitting a timely notice of disagreement and substantive appeal, after which the issues were certified to the Board for adjudication. In April 2010, the Board remanded the claims on appeal for additional evidentiary development, to include obtaining an accounting of the dates on which the Veteran served on active duty for training and inactive duty training and scheduling the Veteran a VA examination to determine if he had disabilities affecting his low back, right leg, stomach, and sinuses which were related to his military service.

The Veteran was afforded with the appropriate VA examinations in June, July, and September 2010. Thereafter, in April 2011, the RO granted service connection for a bulging disc affecting L5-S1 and a stomach disability, which was considered a full grant of the benefits sought with respect to the Veteran's claims of entitlement to service connection for a low back and stomach disability. As such, those issues are no longer on appeal and will not be discussed in the decision herein.

The issue of entitlement to an initial evaluation in excess of 10 percent for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has radiculopathy of the right leg.

2. The preponderance of the evidence is against a finding that the Veteran has a sinus disability.

CONCLUSIONS OF LAW

1. Radiculopathy of the right leg was not incurred in or aggravated by service and is not related to a service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.303(2011).

2. A sinus disability was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a

-3-

service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the
disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a December 2005 letter, sent prior to initial unfavorable AOJ decision issued in June 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information. In a December 2007 letter, the AOJ informed the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. As such, the Board finds that the Veteran has been provided all required notice.

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered. The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process. The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well. Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

The Veteran was provided with VA examinations February 2006 and again in June and September 2010 in conjunction with the claims on appeal. The 2010 VA examinations were conducted in response to the April 2010 Board remand. The purpose of the Board's remand was to determine whether the Veteran had

-4-

disabilities involving the right leg and the sinuses. The examiners provided relevant clinical findings and addressed the questions asked. There is no allegation or indication that the examinations or medical opinions rendered in this appeal were inadequate.

The Board had also asked the RO to verify the Veteran's periods of active duty for training and inactive duty training. The RO did not follow this instruction. However, the Board finds that the Veteran has not been prejudiced by this because the Board is determining that the preponderance of the evidence is against a finding that the Veteran has radiculopathy of the right leg or sinusitis. Thus, his periods of active duty would not impact the outcome of these claims. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board finds as fact that there has been substantial compliance with the April 2010 remand by the Board.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after discharge, service connection may

be granted when all of the evidence establishes that the disease was incurred during active service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Generally, to establish direct service connection, there must be competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability. 38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for radiculopathy of the right leg and a sinus disability. The reasons follow.

As to the claim for service connection for radiculopathy of the right leg, while there is evidence of complaints by the Veteran involving his right leg, the objective evidence and clinical findings are against a current disability. In November 2005, the Veteran reported pain radiating into his right leg. Clinical evaluation revealed no gross motor or sensory deficit. When he was seen again the following month with the same complaint, sensory examination revealed no deficits. In the February 2006 VA examination report, the clinical findings involving the right lower extremity seemed to show no current disability, but the examiner diagnosed radiculitis in the right leg. X-rays of the spine at that time showed that the disc spaces and vertebral heights were well preserved.

The purpose of the Board's April 2010 remand was to determine if the Veteran had, in fact, radiculopathy in the right leg. The examiner reported that reflexes in the right lower extremity were 2+, which is normal. Sensory testing involving vibration, position sense, pain or pinprick, and light touch were all normal. The examiner noted there was no dysesthesias. Motor strength was noted to be 4/5. The

-6-

examiner reviewed x-rays, a CT scan, and an MRI of the lumbar spine and made the following conclusion, in part:

No clinical evidence of a right lumbar radiculopathy was [found] today, although he was found with muscle strength of 4/5 on entire right l[ower extremity. ] This does not indicate a specific myotome level and together, the MRI and absence of sensory (sensation) and deep tendon reflex abnormalities[, I] do not believe there is an existing radiculopathy.

The most probative evidence in the claims file is the June 2010 VA examination report. There, the examiner examined the Veteran, including deep tendon reflexes and sensory testing and reviewed x-rays, a CT scan, and an MRI and determined that the evidence did not establish radiculopathy in the right leg. There is no competent evidence to refute this detailed opinion. The Veteran is competent to report symptoms in his right leg; however, the Board accords more probative value to the opinion of a medical professional that is based upon physical examination of the Veteran and review of objective reports. For these reasons, the Board concludes the preponderance of the evidence is against a finding that the Veteran has a current disability of radiculopathy in the right leg.

As to the claim for a sinus disability, in the February 2006 VA examination report, the examiner noted that the Veteran's sinuses were clear upon examination. The examiner noted that the x-rays showed a mild deviation, but did not enter a diagnosis, other than rhinitis. The purpose of the April 2010 remand was to have the Veteran examined and for the examiner to determine if the Veteran had a sinus disability. In a September 2010 VA examination report, the examiner noted that a July 2010 CT of the paranasal sinuses showed "grossly clear paranasal sinuses." The physical examination did not reveal clinical findings of sinusitis or a sinus disability. The examiner concluded that the Veteran did not have a sinus disease.

The Board finds that the September 2010 VA examination report is the most probative evidence in the claims file. There, the examiner based his opinion on a physical examination of the Veteran and a CT scan of the paranasal sinuses. The

-7-

Veteran is competent to report symptoms involving his sinuses, but he is not competent to claim he has a current sinus disability. Even if he was competent to report such, it is outweighed by a medical professional's opinion that he does not have a sinus disease.

As the preponderance of the evidence is against the claims for service connection for radiculopathy of the right leg and a sinus disability, entitlement to service connection for these disabilities must be denied. The benefit of the doubt doctrine is inapplicable. 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a right leg disability, claimed as right leg radiculopathy is denied.

Entitlement to service connection for a sinus disability, claimed as sinusitis is denied.

REMAND

In June 2010, the Veteran submitted a timely notice of disagreement as to the grant of an initial 10 percent disability rating for service-connected hypertension. However, review of the record reveals that the RO has not, yet, had a chance to issue a statement of the case (SOC) addressing the Veteran's increased rating claim. As such, the Board has no jurisdiction over this claim and the claim must be remanded for the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240 (1999). However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).
Accordingly, the case is REMANDED for the following action:

-3-

Provide the Veteran with a statement of the case on the issue of entitlement to an initial disability rating higher than 10 percent for service-connected hypertension based on consideration of all evidence of record. See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240. Advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals

-9-



